                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

                                           Case No. 4:17-cv-02399
MONA ABOUZIED, Individually and on
Behalf of All Others Similarly Situated,

                    Plaintiff,

             v.

APPLIED OPTOELECTRONICS, INC.,
CHIH-HSIANG (THOMPSON) LIN, and
STEFAN J. MURRY,


                       Defendants.




   MOTION OF LAWRENCE ROUGIER FOR LEAVE TO AMEND THE FIRST
        CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
         Court-appointed Lead Plaintiff Lawrence Rougier (“Rougier” or “Lead Plaintiff”),

respectfully moves this Court, pursuant to Rule 15 of the Federal Rules of Civil Procedure, for

leave to file his [Proposed] Second Consolidated Amended Class Action Complaint for Violations

of the Federal Securities Laws (“Proposed SAC”).

         This Motion is based on the accompanying Memorandum of Law in support thereof, the

Declaration of Jamie McKey filed herewith, the pleadings and other filings herein, the [Proposed]

Order attached hereto, and any such other written or oral argument as may be permitted by the

Court.

                                             Respectfully submitted,

Dated: November 8, 2018                      /s/ Jamie J. McKey                       $
                                             KENDALL LAW GROUP, PLLC
                                             JAMIE J. MCKEY
                                             Texas Bar No. 24025262
                                             JOE KENDALL
                                             Texas Bar No. 11260700
                                             3811 Turtle Creek Blvd., Suite 1450
                                             Dallas, Texas 75219
                                             Tel.: (214) 744-3000
                                             Fax: (214) 744-3015
                                             jmckey@kendalllawgroup.com
                                             jkendall@kendalllawgroup.com

                                             Liaison Counsel for Lead Plaintiff and Class

                                             LEVI & KORSINSKY, LLP
                                             Shannon L. Hopkins
                                             733 Summer Street, Suite 304
                                             Stamford, Connecticut 06901
                                             Tel.: (203) 992-4523
                                             Fax: (212) 363-7171
                                             shopkins@zlk.com

                                             Lead Counsel for Lead Plaintiff and Class




                                               2
                            CERTIFICATE OF CONFERENCE

       I hereby certify that during the week of October 4, 2018, counsel conferred by phone with

counsel for Defendants. Defendants then filed their Response to Plaintiff’s Notice of Related

Filings on November 11, 2018, indicating they oppose this motion.

                                            /s/ Jamie J. McKey
                                            Jamie J. McKey$




                                               3
                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, November 8, 2018, a true and correct copy of the foregoing

document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                             /s/ Jamie J. McKey
                                             Jamie J. McKey&




                                                 4
